Citation Nr: 0503464	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for sinusitis, claimed 
as secondary to service connected residuals of gunshot wound 
scars right side of nose and left zygomatic region of face.

3.  Entitlement to a compensable evaluation for residuals of 
gunshot wound scars right side of nose and left zygomatic 
region of face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  this appeal arises from a December 1998 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).

The issue of entitlement to service connection for post-
traumatic stress disorder  is being remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
secondary service connection and a compensable evaluation.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's sinusitis had its onset during 
service or that it was due to his service- connected 
residuals of gunshot wound scars right side of nose and left 
zygomatic region of face.

3.  No more than slight disfigurement from the scars on the 
veteran's nose and left zygomatic region is shown.

4.  The veteran's nose and left zygomatic region scars do not 
exhibit a single characteristic of disfigurement as defined 
by governing regulation.


CONCLUSIONS OF LAW

1.  The veteran's sinusitis was not incurred in service, and 
is not proximately due to or the result of the service-
connected residuals of gunshot wound scars right side of nose 
and left zygomatic region of face.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A compensable disability rating is not warranted for the 
veteran's residuals of gunshot wound scars right side of nose 
and left zygomatic region of face.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998); 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in September 2001, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The April 1999 statement of the case (SOC) and the May 2002, 
September 2002, January 2003, and April 2003 supplemental 
statements of the case (SSOCs), and the September 2001 VCAA 
letter notified the appellant of the relevant laws and 
regulations pertinent to his claims for an increased rating 
and secondary service connection, and essentially advised him 
of the evidence necessary to substantiate his claims.  The 
SSOCs and the VCAA letter notified the appellant of his and 
VA's respective obligations to obtain different types of 
evidence.  They also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the actions.  Private and VA outpatient records and 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Sinusitis

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not show any complaints or 
findings related to sinusitis.  The veteran's service 
separation examination in May 1970 noted normal sinuses.  

The veteran is service connected for residuals of gunshot 
wound scars right side of nose and left zygomatic region of 
face.  This has been evaluated as noncompensably disabling 
since November 1977.  He contends that he currently has 
chronic sinusitis as a result of his service connected wound 
residuals.

A VA examination in November 1977 noted normal sinuses.  X-
rays at that time showed the maxillary sinuses were clear.

In April 1988 the veteran was treated for sinusitis and nasal 
septum deviation.  

In September 1997, addressing the question of whether the 
veteran's sinusitis was related to his service connected 
wound residuals, a VA physician opined that in the absence of 
a showing of chronic sinusitis in the early 1970's, it would 
be practically impossible to support a causal relationship 
between a current disability and such a remote injury.

In April 1998, the veteran underwent endoscopic sinus 
surgery.  

A VA physician reviewed the record in October 1998 and 
provided the following statement:

VAMC OPT records dated 3/30/98 gives 
history of status-post Caldwell-Luc 
surgical procedure for chronic sinusitis 
and history of dentoalveolar fistula.  No 
reference is made to the sc conditions in 
the pathogenesis of the chronic sinusitis.  
It is my understanding that sc injuries 
were limited to subcutaneous tissues 
without any deep penetrating lesions to 
affect bone or sinuses in 1969.  Even 
though there is a possibility, the medical 
evidence is against it, as such 
complications can occur but within a short 
period of time, not 7-8 years after 
original injury.  Vet has so far not 
submitted a medical opinion in favor of 
such relationship.  A new examination 
after vet having undergone two surgical 
procedures would be misleading.  Baseline 
exams as to 1977 are unremarkable as to 
any chronic sinus or nose disabilities. 

There is no medical evidence of sinusitis disorder during 
service.  The initial findings regarding sinusitis were shown 
more than a decade following the veteran's separation from 
his period of service.

The medical evidence does not support a finding that the 
veteran's current chronic sinusitis is related to his service 
connected wound residuals.  As pointed out in the 


VA examiner's opinion, the wounds involved the veteran's skin 
and subcutaneous tissue, but did not extend to the sinuses.  
The VA examiner specifically concluded that any causal 
relationship would have resulted in sinus complaints much 
earlier than the record shows.  Significantly, the VA 
examination and X-rays conducted in November 1977, more than 
seven years after the veteran's separation from service, 
noted normal sinus findings.  

The veteran's service connected wound residuals of the face 
are currently noncompensably disabling, and essentially 
asymptomatic.  While the veteran has contended that he 
believes that his sinus disability is related to the wound 
residuals, he is a layperson and not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the veteran's claim for service 
connection for sinusitis, claimed as secondary to service 
connected residuals of gunshot wound scars right side of nose 
and left zygomatic region of face, must be denied.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.301, 3.303, 3.310 
(2004).  There is no equipoise between the positive and 
negative evidence, therefore no reasonable doubt issue is 
raised. 38 C.F.R. § 3.102 (2004).

Evaluation of Facial Scars

The veteran contends his service-connected residuals of 
gunshot wound scars right side of nose and left zygomatic 
region of face should be assigned a compensable disability 
rating.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Review of the veteran's service medical records shows that 
the veteran complained of fragment wounds to the right cheek 
in January 1969.  VA examination in November 1977 showed 
well-healed scars of the right cheek with X-ray evidence of 
retained metallic foreign body.  The Board granted service 
connection for well-healed shell fragment wounds of the face 
with retained metallic foreign body by decision dated in July 
1979.  The RO subsequently assigned a noncompensable 
evaluation.  An August 1979 rating decision recharacterized 
the service connected disability as scars, gunshot wounds, 
right side of nose and left zygomatic region.  The 
noncompensable evaluation was continued in that and all 
subsequent rating actions.

At the time the veteran filed his claim for an increased 
evaluation, the pertinent rating criteria provided that scars 
such as the ones under consideration were to be rated based 
upon the resulting disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The noncompensable 
disability rating reflected slight disfigurement of the head 
or face.  Moderately disfiguring scars would have been 
assigned a 10 percent disability rating.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar which was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's scars, the 
Board finds that a noncompensable disability rating is the 
most appropriate rating for the veteran's scar under either 
the old or new criteria.  

A VA examination was conducted in November 1997.  The 
examiner noted a fading one centimeter by one millimeter scar 
on the right side of the nose with loss of color.  On the 
left zygomatic arch there were two parallel one centimeter by 
one-half centimeter oval-shaped scars.  These were not tender 
to palpation.  The examiner noted that there was no 
limitation of function due to the scars.  The diagnosis was 
residuals scars, right side of the nose and left zygomatic 
arch, healed.

A VA examination was conducted in November 1998.  The 
examiner noted two scars of the left zygomatic region.  One 
was described as three centimeters by one millimeter, and the 
other as two centimeters by one millimeter.  There was no 
objective evidence of any scar on the right side of the nose.  
These scars were noted as fading.  The scars were not tender 
to palpation and there was no adherence.  Texture was normal, 
and there was no ulceration or breakdown of the skin, or any 
elevation or depression of the scars.  There was no 
underlying tissue loss and no inflammation, edema, or keloid 
formation.  There was loss of normal skin coloration on the 
scar area.  The scars were not cosmetically disfiguring and 
there was no limitation of function of the area of the scars.  
The diagnosis was scars, gunshot wound fragments, right side 
of nose and left zygomatic region, healed.

The most recent VA scars examination was conducted in 
December 2002.  The examiner could not visualize any scars on 
the veteran's face.  The diagnosis was history of facial 
mortar fragment wounds, not visualized today.

In applying the older regulatory criteria to the veteran's 
scar, no more than slight disfigurement is shown.  In the 
absence of moderate disfigurement, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating under the older criteria.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (1998).  

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have even a 
single characteristic of disfigurement resulting from the 
scars on the right side of his nose and left zygomatic 
region.  A scar does not exceed 5 inches in length, or one-
quarter of an inch (0.6 cm) in width.  It is not adherent to 
underlying tissue, or hyper- or hypopigmented in an area 
exceeding six square inches.  It does not have abnormal skin 
texture in an area exceeding six square inches; nor does it 
have indurated and inflexible skin in an area exceeding six 
square inches.  Although the nose scar was described as 
exhibiting loss of color on the November 1997 examination 
report, given the small size of the scar the Board cannot 
find that the scar exemplifies even one characteristic of 
disfigurement due to its faded color.  Moreover, the 1998 and 
2002 examination reports found no evidence of a nose scar 
present at all.  In fact, the 2002 VA examiner was unable to 
identify any scars on the veteran's face.  The preponderance 
of the evidence is thus against the veteran's claim for a 
compensable disability rating under the newer rating criteria 
as well.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The Board holds that the criteria for a compensable 
evaluation for the scars on the right side of the veteran's 
nose and left zygomatic region are not met or nearly 
approximated under either set of criteria.  The preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for his gunshot wound scars right side of 
nose and left zygomatic region of face and the claim must be 
denied.


ORDER

Service connection for sinusitis, claimed as secondary to 
service connected residuals of gunshot wound scars right side 
of nose and left zygomatic region of face, is denied.

A compensable evaluation for residuals of gunshot wound scars 
right side of nose and left zygomatic region of face is 
denied.




REMAND

The veteran contends that he has post-traumatic stress 
disorder as a result of his service in Vietnam.  His DD-214 
indicates that the veteran's M.O.S. was light weapons 
infantryman, and he was awarded the Vietnam Campaign Medal 
and the Combat Infantry Badge.  

A VA hospitalization in September and October 1997 resulted 
in a diagnosis of depression, not otherwise specified.  The 
veteran has received VA outpatient treatment for post-
traumatic stress disorder.  He has also been diagnosed with 
post-traumatic stress disorder by a private psychiatrist.  
However, VA psychiatric examinations conducted in September 
2000 and December 2002 have resulted in dysthymia, and 
dysthymic disorder and alcohol dependence, respectively.  The 
examiners have concluded that the veteran's described 
stressors are not sufficient; that the remaining elements 
required to support the diagnosis of post-traumatic stress 
disorder have not been met; and that there is no link between 
a diagnosis of post-traumatic stress disorder and a 
recognized stressor in service.  

The veteran's representative has requested that psychological 
testing, including administration of the Mississippi Scale 
for combat- related stress, be ordered so as to reconcile the 
various diagnoses of record.  Given the evidence confirming 
that the veteran participated in combat in Vietnam, 
psychological testing may be helpful in arriving at the 
proper diagnosis of the veteran psychiatric disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for appropriate 
psychological and psychiatric 
examination(s) for the veteran by a board 
of 2 psychiatrists.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiners 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and the veteran's inservice 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for post-traumatic 
stress disorder.  If the benefit sought on 
appeal remains denied, a SSOC should be 
issued to the veteran and his 
representative, and, after the requisite 
period for response, if all is in order, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


